

116 HRES 390 IH: Opposing the lifting of sanctions imposed with respect to Iran without addressing Iran’s nuclear program, ballistic missile development, support for terrorism, and other destabilizing activities.
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 390IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. Gallagher (for himself, Ms. Cheney, Mrs. Hartzler, Mr. King of New York, Mr. Diaz-Balart, Mr. Meadows, Mr. Budd, Mr. Weber of Texas, and Mr. Gaetz) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONOpposing the lifting of sanctions imposed with respect to Iran without addressing Iran’s nuclear program, ballistic missile development, support for terrorism, and other destabilizing activities. 
Whereas the Joint Comprehensive Plan of Action (JCPOA), an agreement that was finalized by the administration of President Obama and the respective governments of the United Kingdom, Germany, France, the People’s Republic of China, and the Russian Federation (P5+1) in July 2015, provided Iran permanent sanctions relief and access to more than $100,000,000,000 in return for temporary restrictive measures on Iran’s nuclear program;  Whereas, under the JCPOA, restrictions on the number and types of centrifuges that Iran may manufacture, the number and types of enrichment facilities that Iran may construct, and the amount and level of enriched uranium and heavy water that Iran may stockpile, will expire;  
Whereas United Nations Security Council Resolution (UNSCR) 2231, unanimously adopted on July 20, 2015, contained an 8-year nonbinding restriction on Iranian nuclear-capable ballistic missile activities and a 5-year ban on conventional arms transfers to Iran;  Whereas neither the JCPOA nor UNSCR 2231 adequately addressed the threat emanating from Iran’s ballistic missile program or support for terrorism, and the sunset provisions applied to prohibitions in UNSCR 2231 inadvertently legitimized that program and support;  
Whereas, based on the shortcomings of the JCPOA and UNSCR 2231, bipartisan majorities in both the Senate and the House of Representatives opposed the JCPOA and the sanctions relief for Iran contained in the agreement;  Whereas the sanctions relief contained in the JCPOA provided resources necessary for Iran to continue developing ballistic missiles and supporting terrorism;  
Whereas the administration of President Trump has designated Iran’s Islamic Revolutionary Guard Corps (IRGC) as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) and a Specially Designated Global Terrorist group under Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism);  Whereas, on May 21, 2018, Secretary of State Pompeo outlined steps that the Iranian Government must take to normalize relations with the United States, to include— 
(1)providing the International Atomic Energy Agency (IAEA) a full account of the prior military dimensions of its nuclear program and permanently and verifiably abandoning such work;  (2)ceasing all enrichment and vowing never to pursue plutonium reprocessing;  
(3)providing the IAEA with access to all sites throughout the entire country;  (4)ending its development and proliferation of ballistic missiles;  
(5)releasing all United States citizens currently held hostage, as well as citizens of United States partners and allies;  (6)ending support for terrorist groups, including Hezbollah, Hamas, and the Palestinian Islamic Jihad;  
(7)respecting the sovereignty of Iraq by demobilizing Iranian-controlled Shia militias in the country;  (8)ending its military support for the Houthi militia in Yemen;  
(9)withdrawing all forces under Iranian command in Syria;  (10)ending support for the Taliban in Afghanistan and for senior al Qaeda leaders around the region;  
(11)ending the IRGC’s support for terrorists and militant partners around the world; and  (12)halting its threatening behavior against its neighbors;  
Whereas President Trump announced the withdrawal of the United States from the JCPOA on May 8, 2018, and, since then, has gradually reimposed sanctions that were suspended by the Obama Administration under the JCPOA;  Whereas the JCPOA defined the sanctions that the Obama Administration suspended under the JCPOA as nuclear-related, but nuclear-related is not a term recognized under existing statutory sanctions related to Iran;  
Whereas the Obama Administration agreed to define the most significant bilateral sanctions imposed by the United States on Iran as nuclear-related, waive the application of those sanctions under the JCPOA, and commit the executive branch to attempt to work with Congress and State and local governments in the United States to repeal the provisions of law providing for those sanctions upon the expiration of the JCPOA;  Whereas, pursuant to the terms of the JCPOA, sanctions were lifted on Iranian financial institutions, cargo vessels, aircraft, and charities, which were not linked to Iran’s nuclear program but were sanctioned for illicit conduct;  
Whereas, pursuant to section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)), in order to terminate sanctions against the Central Bank of Iran and other financial institutions of Iran, the President is required to certify that the Government of Iran has ceased providing support for acts of international terrorism and no longer satisfies the requirements for designation as a state sponsor of terrorism, and that Iran has ceased the pursuit, acquisition, and development of, and verifiably dismantled its, nuclear, biological, and chemical weapons and ballistic missiles and ballistic missile launch technology;  Whereas, pursuant to section 8 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), in order to terminate sanctions imposed with respect to the energy sector of Iran, the President is required to certify “that Iran— 
“(1)has ceased its efforts to design, develop, manufacture, or acquire— “(A)a nuclear explosive device or related materials and technology;  
“(B)chemical and biological weapons; and  “(C)ballistic missiles and ballistic missile launch technology;  
“(2)has been removed from the list of countries the governments of which have been determined … to have repeatedly provided support for acts of international terrorism; and  “(3)poses no significant threat to United States national security, interests, or allies.”; and  
Whereas the concept of nuclear-related sanctions does not exist in statute and existing statutes likely require a treaty to terminate such sanctions: Now, therefore, be it  That the House of Representatives— 
(1)reaffirms that it is the policy of the United States not to allow Iran to develop or otherwise acquire a nuclear weapons capability; (2)resolves that the lifting or termination of sanctions with respect to Iran must take place only as provided for under section 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act (22 U.S.C. 8551(a)) and section 8 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note); and 
(3)rejects the reapplication of sanctions relief provided for in the Joint Comprehensive Plan of Action. 